SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Act of 1934 Check the following [line] if a fee is being paid with this statement N/A Item 1(a) - Name of Issuer: BOB EVANS FARMS INC Item 1(b) - Address of Issuer's Principal Executive Offices: 3 COLUMBUS, OHIO 43207 Item 2(a) - Name of Person Filing: THE VANGUARD GROUP, INC. - 23-1945930 Item 2(b) – Address of Principal Business Office or, if none, residence: 100 Vanguard Blvd. Malvern, PA 19355 Item 2(c) – Citizenship: Pennsylvania Item 2(d) - Title of Class of Securities: Common Stock Item 2(e) - CUSIP Number Item 3 - Type of Filing: This statement is being filed pursuant to Rule 13d-1.An Investment Advisor in accordance with §240.13-d 1(b)(1)(ii)(E) Item 4 - Ownership: (a) Amount Beneficially Owned: (b) Percent of Class: 5.00% (c)Number of shares as to which such person has: (i)sole power to vote or direct to vote:45,926 (ii)shared power to vote or direct to vote: (iii)sole power to dispose of or to direct the disposition of:1,507,123 (iv)shared power to dispose or to direct the disposition of:45,926 Comments: Item 5 - Ownership of Five Percent or Less of a Class: Not Applicable Item 6 - Ownership of More Than Five Percent on Behalf of Another Person: Not applicable Item 7 - Identification and Classification of the Subsidiary Which Acquired The Security Being Reported on by the Parent Holding Company: See Attached Appendix A Item 8 - Identification and Classification of Members of Group: Not applicable Item 9 - Notice of Dissolution of Group: Not applicable Item 10 - Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired in the ordinary course of business and were not acquired for the purpose of and do not have the effect of changing or influencing the control of the issuer of such securities and were not acquired in connection with or as a participant in any transaction having such purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:2/1/2010 By /s/ F. William McNabb III* F. William McNabb III Chairman, President and Chief Executive Officer *By: /s/ Glenn Booraem Glenn Booream, pursuant to a Power of Attorney filed January 29, 2010, see File Number 005-81485, Incorporated by Reference Appendix A Pursuant to the instructions of Item 7 of Schedule 13G, Vanguard Fiduciary Trust Company ("VFTC"), a wholly-owned subsidiary of The Vanguard Group, Inc., is the beneficial owner of 45,926 shares or .15% of the Common Stock outstanding of the Company as a result of its serving as investment manager of collective trust accounts. VFTC directs the voting of these shares. By /s/ F. William McNabb III* F. William McNabb III Chairman, President and Chief Executive Officer *By: /s/ Glenn Booraem Glenn Booream, pursuant to a Power of Attorney filed on January 29, 2010, see File Number 005-81485, Incorporated by Reference SECURITIES AND EXCHANGE COMMISSION
